Cole, J.
To the first question we are constrained to give an affirmative answer, in obedience to the rule of construction which this court has often recognized, that where a later statute revises the subject matter of a former statute, it becomes a substitute for the former and works its repeal. Lewis v. Stout, 22 Wis., 234; Burlander v. Railway Co., 26 id., 76; Simmons v. Bradley, 27 id., 689; Moore v. R. R. Co., 34 id., 173; Oleson v. Railway Co., 36 id., 383. The learned counsel who argued this case on both sides do not differ as to the correctness of this rule, but disagree as to its applicability to the case before us.
Section 30, chapter 165, E. S. 1858, declares that “ if any person having in his possession any money belonging to this state, or any county, town, city, or other municipal corporation, or in which this state, or any county, town, city or other municipal corporation has any interest, or if any collector or treasurer of any town or county, or incorporated city, town or village, or the treasurer or other disbursing officer of the state, or any other person holding an office under any law of this state, or any officer of any incorporated company, who now is, by virtue of his office, or shall hereafter be, entrusted with the collection, safe-keeping, receipt, transfer or disbursement of any tax, revenue, fine, or other money, shall convert to his own use, in any way or manner whatever, any part thereof, or shall loan, with or without interest, any portion of the money intrusted to him as aforesaid, or shall willfully neglect or refuse to pay over the same or any part thereof, according to the provisions of law, so that he shall not be able *534to meet the demands of any person lawfully demanding the same, whether such demand be made before or after the expiration of his office, he shall be deemed and adjudged to be guilty of an embezzlement.” Section 1, chapter 340, enacts that, “ every public officer who, by virtue of any public office in this state, becomes the custodian or possessor of any moneys belonging to such office, ex oficio or otherwise, shall faithfully hold and keep the same until drawn, transferred or invested in accordance with law; and the use or loaning of such moneys by any public officer without the authority of law, shall be deemed embezzlement; and upon conviction thereof he shall be punished by imprisonment in the state prison for a term of not less than one year, nor more than ten years, in the discretion of the court.” Section 2 of the same chapter declares that “ the use or conversion of any public moneys other than by lawful authority, and the use or deposit of such moneys for private purposes or gain, shall be deemed a loaning or embezzling the same, and, upon conviction thereof, the party so offending shall be punished as provided in section one of this act.” Section 8 provides that “ all acts or parts of acts conflicting with or contravening the provisions of this act, are hereby repealed.” Section 9 provides that “ this act shall take effect and be in force from and after the first Monday in January, 1878.”
Now it seems to us that the above provisions of chapter 340 contain a complete revision of the law in regard to embezzlement by public officers; consequently, all the subject matter embraced in section 30, chapter 165, which relates to embezzlement by that class of persons, is necessarily repealed by them.
But it is said that chapter 340 is not as broad in its terms as section 30; that certain acts or omissions of duty on the part of public officers, not included in chapter 340, are declared by section 30 to constitute embezzlement; and that therefore, as to this class of cases at least, section 30 is still in force. It *535is quite true that chapter 340 expressly repeals only such acts or parts of acts as conflict with or contravene its provisions; but if we are right in holding that it revised the whole subject matter of embezzlement so far as public officers are concerned, then it repeals the former statute on the same subject. For the rule, as already stated, is, that a “subsequent statute, revising the whole subject matter of a former one, and evidently intended as a substitute for it, although it contains no express words to that effect, must, on principles of law as well as of reason and common sense, operate to repeal the former.” Smith on Stat. and Con. Law, § 786, p. 904.
The learned attorney general further argued that chapter 340 did not refer to a county treasurer, but only related to state officers who had control or possession of moneys belonging to the state. "But this construction seems to us utterly inadmissible. For the language of the first section is, “ every public officer who, by virtue of any public office in this state;” section 6 declares that “ sections one and two of this act shall apply to all public officers within this state;” and section 7 provides that nothing contained in the act relating to the investment of public moneys shall be construed as prohibiting the investment of funds by any county, town, etc., in their respective outstanding indebtedness. In the face of this language, we must hold the position of the attorney general untenable, and that the law applies to a county treasurer, as well as to other public officers entrusted with public moneys. There are, doubtless, provisions in this chapter which relate solely to state officers; but the body of the act, defining what shall constitute embezzlement, manifestly extends to all public officers who, by virtue of their office, are charged with the safekeeping and disbursement of public money.
Another suggestion was made by the counsel for the state, which was, that as chapter 340 has no relation to past offenses, does not affect to deal with them, it cannot be presumed, as to such offenses, that the legislature intended to supersede the *536old law. The words “from and after” found in section 9, it is said, should be incorporated in sections one, two and eight, cr the statute should be read as though these words were incorporated, so as to make the law read that as to offenses committed after the first Monday in January, 1878, the party shall be punished under the provisions of this law, but as to offenses committed prior to that time he shall be prosecuted and punished under the revised statutes of 1858. We do not feel authorized to make such an amendment to the law, and to say, not only that it is restricted to offenses committed after it took effect, but that it operated to continue in force the former law as to offenses committed prior to that time.
It follows from what we have said in answer to the first question submitted, that the second question must also be answered in the affirmative. Besides, chapter 340 imposes a greater penalty for the offense, and therefore repeals by implication section 31, chapter 165, R. S. 1858, which establishes a different penalty, even if we are wrong in holding that the chapter revises the whole subject matter of embezzlement so far as public officers are concerned.
We say in answer to the third question, that we fail to perceive how any punishment can be lawfully inflicted or imposed for the offense of which the defendant has been convicted. Doubtless the general rule is as contended for by defendant’s counsel, that the punishment of the offense must follow the law existing at the time judgment is rendered, though a different punishment was prescribed by.law when the offense was committed. But chapter 340 cannot apply, because it subjects the offense to a heavier punishment than when committed, and the former law was abrogated before the defendant was convicted. Chapter 340 contains no saving clause authorizing a prosecution under the old law for offenses already committed. There is, therefore, no law which will authorize or sustain a judgment on the verdict. Dillon v. Linder, 36 Wis., 344; Rood v. Railway Co., 43 id., 146; Smith v. Railway *537Co., id., 686. It is true, by tbis construction all offenses committed by public officers under the revised statutes of 1858, which were not prosecuted to judgment prior to the new law talcing effect, will go unpunished. But this consequence must rest upon the legislature, and not the courts. The legislature could easily have avoided such a result by enacting a proper saving clause in chapter 340. As the law now stands, we must hold that there is no statute under which the.defendant can be punished. "We may deplore this, but it is beyond our power to help it without a violation of well settled principles of law.
The cause must be certified back to the circuit court with our answer to the questions submitted.